                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


WARREN A. SPAULDING,                                 )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-224-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby remands this case to
Defendant, pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative
proceedings.


This Judgment Filed and Entered on June 9, 2021, and Copies To:
Derrick Kyle Arrowood                                       (via CM/ECF electronic notification)
Wanda D. Mason                                              (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 9, 2021                          (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00224-D Document 35 Filed 06/09/21 Page 1 of 1
